 1                                                   The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 9

10
   CLOANTO CORPORATION, AMIGA, INC., ITEC, Civil Action No.: 2:18-cv-00381-RSM
11 LLC and AMINO DEVELOPMENT               (consolidated with 2:18-cv-00535)
   CORPORATION,
12
                                           ORDER GRANTING PLAINTIFFS’
13                      Plaintiffs,        MOTION TO VACATE AND RESET
                                           PRETRIAL CALENDAR, AND TO
14       v.                                ALLOW THE PARTIES TIME TO
                                           DEPOSE A NEW WITNESS
15 HYPERION ENTERTAINMENT CVBA,

16
                           Defendant.
17

18 HYPERION ENTERTAINMENT CVBA

19                         Counterclaim Plaintiff,
20
            v.
21
   CLOANTO CORPORATION, AMIGA, INC., ITEC,
22 LLC and AMINO DEVELOPMENT
   CORPORATION,
23

24                         Counterclaim
                           Defendants.
25

26
     ORDER GRANTING PLAINTIFFS’ MOTION TO VACATE AND RESET PRETRIAL
     CALENDAR, AND TO ALLOW THE PARTIES TIME TO DEPOSE A NEW WITNESS

     Page | 1
 1          This matter comes before the Court on Plaintiffs Cloanto Corporation, Amiga, Inc., ITEC
 2 LLC, and Amino Development Corporation (collectively, “Plaintiffs”)’s unopposed Motion to

 3 Vacate and Reset Pretrial Calendar, and to Allow the Parties Time to Depose a New Witness.

 4 Dkt. #117. As of the date of this Order, Defendants Hyperion Entertainment CVBA

 5 (“Hyperion”) has not filed a response.

 6          The Court is in receipt of a document entitled “Defendant’s Objection and Cross-Motion
 7 to Vacate and Reset Pretrial Calendar,” sent via e-mail to this Court’s Orders inbox by Ben

 8 Hermans, Managing Director and Principal for Hyperion. The communication explains that

 9 Defendant’s attorney, Eric Harrison, is unreachable at this time. Consequently, Mr. Hermans

10 submitted the objection and cross-motion in his capacity as sole director and principal of

11 Hyperion.

12          Pursuant to this Court’s local rules, counsel is required to electronically file documents
13 through the court’s electronic filing system and to comply with electronic filing procedures.

14 W.D. Wash. Local Rules LCR 5(d). Given that Hyperion is currently represented by Mr.

15 Harrison, Mr. Hermans’ word document is not properly before the Court as an opposition to

16 Plaintiff’s motion.

17          Accordingly, Plaintiffs’ unopposed motion is GRANTED as set forth below. To the
18 extent Hyperion seeks further amendment of case deadlines, this Order does not preclude it from

19 seeking further relief.

20                                            CONCLUSION
21          Having reviewed Plaintiffs’ unopposed motion, the Court ORDERS as follows:
22          1.     Plaintiffs’ motion is granted.
23          2.     All current pre-trial dates in this matter are stricken, and the pre-trial schedule is
24                 set as follows:
25 //

26 //
   ORDER GRANTING PLAINTIFFS’ MOTION TO VACATE AND RESET PRETRIAL
   CALENDAR, AND TO ALLOW THE PARTIES TIME TO DEPOSE A NEW WITNESS

     Page | 2
 1 Deadline/Event                                      Proposed
   Deposition of Evert Carton to occur no later        30 days following the date of this
 2 than                                                Order
 3 Agreed pretrial order due                           60 days following the Court’s decision on
                                                       the motions for summary judgment
 4
     Plaintiffs’ pre-trial brief due                   30 days following the Court’s decision on
 5                                                     the motions for summary judgment
 6 Defendant’s pre-trial brief due                     40 days following the Court’s decision on
                                                       the motions for summary judgment
 7
     Pretrial conference                               To be set by Court
 8
   All motions in limine must be filed by and          50 days following the Court’s decision on
 9 noted on the motion calendar no later than          the motions for summary judgment
   the THIRD Friday thereafter
10
   Trial brief, proposed voir dire questions,          To be set by Court
11 jury instructions, neutral statement of the case,
   and trial exhibits due
12
   Trial date                                          To be set by Court
13

14
     DATED this 28th day of May 2021.
15

16

17

18

19
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
     ORDER GRANTING PLAINTIFFS’ MOTION TO VACATE AND RESET PRETRIAL
     CALENDAR, AND TO ALLOW THE PARTIES TIME TO DEPOSE A NEW WITNESS

     Page | 3
